Citation Nr: 0024255	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
liver abscess secondary to Entamoeba histolytica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 December 
1967.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that in his June 1998 substantive appeal the 
veteran withdrew the issues of entitlement to service 
connection for respiratory disability, bowel disability, 
urinary tract disability, and rash on the right forearm and 
lower back due to exposure to herbicides.

The Board also notes that in his written brief presentation 
of August 2000, the representative identified entitlement to 
an increased evaluation for post-traumatic stress disorder 
(PTSD) as an issue on appeal.  The record reflects that the 
issue of entitlement to service connection for PTSD was an 
issue on appeal, but this issue was resolved in May 1999 when 
the RO granted service connection for PTSD.  No subsequent 
correspondence addressing the evaluation of PTSD has been 
received from the veteran, the evaluation of PTSD was not 
addressed in the written argument submitted by The American 
Legion in support of the veteran's appeal in July 2000, nor 
was the issue of entitlement to a higher original evaluation 
for PTSD certified as an issue on appeal.  It is not clear to 
the Board whether the inclusion of this issue in the written 
brief presentation of August 2000 was inadvertent or whether 
the representative intended his presentation to constitute a 
notice of disagreement with the original evaluation assigned 
for PTSD.  Therefore, this matter is referred to the RO for 
clarification and, if appropriate, issuance of a statement of 
the case. 



FINDINGS OF FACT

1.  The claim for service connection for tinnitus is not 
plausible.

2.  All available relevant evidence necessary for an 
equitable determination of the original rating issue on 
appeal has been obtained.

3.  The veteran has no current symptoms or impairment due to 
the service-connected liver abscess secondary to Entamoeba 
histolytica.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for liver 
abscess secondary to Entamoeba histolytica have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.114, Diagnostic Codes 7313, 7321, 7323 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim for 
tinnitus.  If he has not, his claim must fail, and VA is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

38 U.S.C.A. § 1154 does not negate the need for medical 
evidence of a nexus between a current disability and a 
disease or injury incurred in or aggravated by service where 
a determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran's claims file is rebuilt; service medical records 
are unavailable.  Efforts to obtain the veteran's original 
claims folder, which presumably contained his service medical 
records, have been unsuccessful, as have efforts to obtain 
additional service medical records.  The Board is aware of no 
additional development which could be accomplished to obtain 
additional service medical records.

The evidence on file includes private medical records dated 
from August 1973 to July 1998.  Ohio State University 
Hospital records dated from August 1973 to December 1996 
reveal that when hospitalized in August and September 1973 
for gastrointestinal problems and in September 1996 for a 
possible urinary tract infection, the veteran did not 
complain of tinnitus.  Past history, review of systems, and 
physical examination in 1973 and 1996 did not include any 
complaints or notation of tinnitus.  VA outpatient records 
from October 1997 to April 1999 also do not contain any 
complaints or findings involving tinnitus.

The veteran testified at a personal hearing at the RO in July 
1998 that he was a rifleman in service and was exposed to a 
lot of acoustic trauma from artillery and tanks in Vietnam, 
which caused tinnitus.

Although it is unfortunate that the veteran's service medical 
records are unavailable, the Board notes that there is no 
post-service medical evidence of tinnitus.  While the veteran 
believes that he has current tinnitus as a result of service, 
he cannot meet his initial burden of presenting a well-
grounded claim by relying on his own opinion as to medical 
matters, because he, as a lay person, is not competent to 
offer a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App.492, 494-95 (1992).  Consequently, the veteran's claim 
for entitlement to service connection for tinnitus is not 
well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

Original Evaluation

The veteran's rating claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, 
the facts relevant to this claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's liver 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

A fee-basis examination of the veteran's liver, gallbladder, 
and pancreas was conducted at Knox Community Hospital in July 
1998.  It was noted that the veteran had had percutaneous 
drainage of an amebic liver abscess in 1973.  He complained 
of right upper quadrant aching at the site of the abscess 
occurring intermittently up to two to three times daily.  He 
weighed 176 pounds, with a maximum weight in the previous 
year of 185 pounds.  Physical examination revealed the 
veteran's abdomen to be soft and nontender.  There was no 
organomegaly, masses, or tenderness.  The veteran did not 
complain of vomiting, hematemesis, or melena.  He was not 
taking medications.  A CT scan of the abdomen did not show 
any liver abnormality.  Liver function tests were also 
obtained.  The examiner's impression was remote amebic liver 
abscess, status post percutaneous drainage and successful 
treatment with IV Metronidazole and Chloroquine; unremarkable 
physical and radiographic examinations of the liver; liver 
function tests fail to reveal any ongoing liver abnormality.

The veteran testified at his RO hearing in July 1998 that he 
had frequent episodes of bowel disturbance, that he had 
problems with cramps and gas, that he could not eat spicy 
foods, and that he had nausea.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

The veteran is currently assigned a noncompensable evaluation 
for his liver disability.  

A 20 percent evaluation is assigned under Diagnostic Code 
7313 for residuals of an abscess of the liver with moderate 
symptoms.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

According to Diagnostic Code 7321 a noncompensable evaluation 
is warranted for asymptomatic amebiasis.  A 10 percent 
evaluation requires mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, and chronic 
constipation interrupted by diarrhea.  Note: Amebiasis with 
or without liver abscess is parallel in symptomatology with 
ulcerative colitis and should be rated on the scale provided 
for the latter.  38 C.F.R. Part 4, Diagnostic Code 7321.  A 
30 percent evaluation requires moderately severe ulcerative 
colitis with frequent exacerbations. 38 C.F.R. Part 4, 
Diagnostic Code 7323.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the veteran has complained of frequent episodes of 
bowel disturbance, the fee-basis examination in July 1998, 
which included a CT scan of the abdomen and liver function 
studies, did not show any liver abnormality, nor did it 
disclose the presence of any symptoms or functional 
impairment due to the service-connected disability.  
Moreover, there is no other medical evidence of any current 
symptoms or functional impairment due to the service-
connected disability.  Therefore, the disability is properly 
evaluated as noncompensably disabling.


ORDER

Service connection for tinnitus is denied.

A compensable evaluation for liver abscess secondary to 
Entamoeba histolytica is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 



